United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                            No. 12-2511/12-2512
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                           Richard Wayne Billingsley

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
              for the Western District of Missouri - Jefferson City
                                ____________

                            Submitted: April 25, 2013
                              Filed: April 30, 2013
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.

     Richard Billingsley pleaded guilty to possession with intent to distribute
methamphetamine, in violation of 21 U.S.C § 841(a)(1), and to possession of
counterfeit obligations, in violation of 18 U.S.C. § 472. The district court1 imposed
concurrent sentences of 151 months in prison and 3 years of supervised release. On
appeal, Billingsley’s counsel seeks leave to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the district court
miscalculated the applicable Guidelines range and imposed a substantively
unreasonable sentence.

       In both cases, there is a written plea agreement containing an appeal waiver
under which Billingsley waived the right to appeal his sentence except for claims of
ineffective assistance of counsel, prosecutorial misconduct, or an illegal sentence.
After careful review of the record, we will enforce the appeal waiver in each case.
The plea agreements and plea hearing transcript show that Billingsley entered into the
plea agreements and the appeal waivers knowingly and voluntarily; the arguments
raised on appeal fall within the scope of the waivers; and no miscarriage of justice
would result from enforcing the waivers. See United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc) (setting forth standard for enforcing appeal waivers).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues outside the scope of the appeal waivers.
Accordingly, we dismiss these appeals based on the appeal waivers, and we grant
counsel’s motion to withdraw.
                      ______________________________




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                         -2-